NETERER, District Judge.
It appears that, immediately on reopening the case for further testimony, libelant proceeded and found that the shippers of the freight had gone out of business, and no officer or agent could be located who had knowledge of the matter in suit. The agent of the railway company, who executed the bill of lading, was no longer in the employ of the company, and does not remember the details of the transaction, and libelant is advised that all records of the transaction have been delivered to respondent.
 Admiralty rule 46 of this district provides:
“On proper showing, application for a commission and for a stay of proceedings may be made at any time before final decree.”
And it further provides:
“On special cause shown, an order for the examination of parties not named may be applied for on notice to the adverse party.”
Benedict, § 54, says that on proper showing, after a hearing is concluded, further proof may be received in the furtherance of justice. Judge Gilbert, for the court, in The Bainbridge, 199 Fed. 404, 118 C. C. A. 88, says that ordinarily, on proper showing of inadvertence or mistake, the further testimony should be received.
Under admiralty rule 31 (267 Fed. xiv) I think the court has power to require the interrogatories to be answered, and under rule 32 to produce the documents in its possession. One purpose of the interrogatories in admiralty is to procure evidence in support of the libel or defense (Coronet Phosphate Co. v. U. S. Shipping Co. [D. C.] 260 Fed. 846), and this appearing to be in the furtherance .of justice, and the court having power, I think the interrogatories should be answered, and the document demanded produced, if in the possession of the respondent.